UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2139



DELICIA ULRICH YANGHAT MBOUMBA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 31, 2008                  Decided:   August 29, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, LAW OFFICES OF PETER NYOH, Silver Spring, Maryland, for
Petitioner.    Jeffrey S. Bucholtz, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Kristin K.
Edison, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Delicia Ulrich Yanghat Mboumba, a native and citizen of

the Republic of Congo, seeks review of an order of the Board of

Immigration Appeals (Board) denying her untimely motion to reopen

removal proceedings.   We have reviewed the record and Mboumba’s

claims and conclude that the Board did not abuse its discretion in

denying Mboumba’s motion. See 8 C.F.R. § 1003.2(c)(2), (3) (2008).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 2 -